DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 11159055. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application: 17/507,510
US 11,159,055
Claims 21-24:
A system for low power excitation of a wireless power transmitter configured to transmit high power, the system comprising: an inverter including at least two transistors, the transistors configured to be controlled such that a phase shift angle associated with at least one transistor is adjustable during low power excitation; at least one variable impedance component coupled to an output of the inverter and configured to be adjusted to obtain a minimum attainable impedance during low power excitation, wherein the variable impedance components are configured to operate between the minimum attainable impedance and a maximum attainable impedance; and a resonator coil of the transmitter configured to generate a magnetic flux density less than or equal to a field safety threshold during low power excitation.
The system of claim 21, further comprising a power factor correction (PFC) circuit configured to drive the transmitter at a minimum bus voltage during low power excitation, wherein the PFC circuit is configured to output a bus voltage between the minimum bus voltage and a maximum bus voltage.
The system of claim 21, further comprising a power factor correction (PFC) circuit and a low voltage source coupled to an output of the PFC circuit, the low voltage source being configured to drive the transmitter during low power excitation.
Claim 14:
A system for low power excitation of a wireless power transmitter configured to transmit high power, the system comprising: a power factor correction circuit configured to be enabled during transmission of high power and disabled during low power excitation;Application No.: 16/698,3175 Docket No.: WIT-004 Reply to Office Action dated December 16, 2020a low voltage source coupled to an output of the power factor correction circuit and configured to drive the transmitter such that, during low power excitation, a resonator coil of the transmitter generates a magnetic flux density less than or equal to a field safety threshold; an inverter coupled to an output of the low voltage source and comprising at least two transistors, the transistors configured to be controlled such that a phase shift angle of each transistor is adjustable during low power excitation; and at least one variable impedance component coupled to an output of the inverter and configured to be adjusted to obtain a minimum attainable impedance during low power excitation, wherein the variable impedance components are configured to operate between the minimum attainable impedance and a maximum attainable impedance.


Claim 25 of the present application 17/507,510 is identical to claim 4 of US Patent 11,159,055.
Claim 26 of the present application 17/507,510 is identical to claim 20 of US Patent 11,159,055.
Claim 27 of the present application 17/507,510 is identical to claim 19 of US Patent 11,159,055.
Claim 28 of the present application 17/507,510 is identical to claim 19 of US Patent 11,159,055.
Claim 29 of the present application 17/507,510 is identical to claim 17 of US Patent 11,159,055.
Claim 30 of the present application 17/507,510 is identical to claim 18 of US Patent 11,159,055.
Claims 3-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 11159055. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application: 17/507,510
US 11,159,055
Claims 31-33, 36-37:
A method for low power excitation of a wireless power transmitter configured to transmit high power, the transmitter including an inverter coupled to an input of an impedance network and a transmitter resonator coil coupled to an output of the impedance network, the method comprising: adjusting one or more variable impedance components of the impedance network to obtain a minimum attainable impedance, wherein the variable impedance components are configured to operate between the minimum attainable impedance and a maximum attainable impedance; adjusting a phase shift angle associated with one or more transistors of the inverter; and driving the transmitter such that the transmitter resonator coil generates a magnetic flux density less than or equal to a field safety threshold.
The method of claim 31, wherein the transmitter includes a power factor correction (PFC) circuit configured to output a bus voltage between a minimum bus voltage and a maximum bus voltage.
The method of claim 32, wherein driving the transmitter such that the transmitter resonator coil generates the magnetic flux density less than or equal to the field safety threshold includes driving the transmitter, via the PFC circuit, at the minimum bus voltage.
The method of claim 34, wherein driving the transmitter such that the transmitter resonator coil generates the magnetic flux density less than or equal to the field safety threshold includes driving the transmitter via the low voltage source.
The method of claim 36, driving the transmitter via the low voltage source includes disabling the PFC circuit.


Claim 1:
A method for low power excitation of a wireless power transmitter configured to transmit high power, the transmitter comprising an inverter coupled to an input of an impedance network and a transmitter resonator coil coupled to an output of the impedance network, the method comprising: disabling a power factor correction circuit coupled proximate to an input of the inverter; adjusting one or more variable impedance components of the impedance network to obtain a minimum attainable impedance, wherein the variable impedance components are configured to operate between the minimum attainable impedance and a maximum attainable impedance; adjusting a phase shift angle associated with one or more transistors of the inverter; and driving the transmitter such that the transmitter resonator coil generates a magnetic flux density less than or equal to a field safety threshold.


Claim 34 of the present application 17/507,510 is identical to claim 14 of US Patent 11,159,055.
Claim 35 of the present application 17/507,510 is identical to claim 4 of US Patent 11,159,055.
Claim 38 of the present application 17/507,510 is identical to claim 10 of US Patent 11,159,055.
Claim 39 of the present application 17/507,510 is identical to claim 19 of US Patent 11,159,055.
Claim 40 of the present application 17/507,510 is identical to claim 12 of US Patent 11,159,055.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23, 25-28, 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elshaer et al. (US 2018/0236879 A1).
In regards to claim 21, Elshaer discloses, in figure 4, a system (100) for low power excitation of a wireless power transmitter (116) configured to transmit high power, the system comprising: an inverter (182) including at least two transistors (Fig. 5, Q1 and Q2), the transistors configured to be controlled such that a phase shift angle associated with at least one transistor is adjustable during low power excitation (Par 0048 and 0051); at least one variable impedance component (184) coupled to an output of the inverter (182) and configured to be adjusted to obtain a minimum attainable impedance during low power excitation (Par 0059), wherein the variable impedance components are configured to operate between the minimum attainable impedance and a maximum attainable impedance (Fig. 8, Par 0059; minimum attainable impedance is 0 ohms and maximum attainable impedance is 200 ohms); and a resonator coil (124) of the transmitter configured to generate a magnetic flux density less than or equal to a field safety threshold during low power excitation (Par 0030 and 0035; it is implied that magnetic flux generated must operate in a field safety threshold to prevent damages to the receiver).
In regards to claim 23, Elshaer discloses, in figure 4, the system of claim 21, further comprising a power factor correction (PFC) circuit (23 and 20 as taught in Fahlenkamp) and a low voltage source (180) coupled to an output of the PFC circuit, the low voltage source being configured to drive the transmitter during low power excitation (Par 0044). 
In regards to claim 25, Elshaer discloses, in figure 4, the system of claim 23, wherein the low voltage source is one of a variable low voltage source or a fixed low voltage source (180; Par 0044).
In regards to claim 26, Elshaer discloses, in figure 4, the system of claim 23, wherein low voltage source (180) is configured to drive the transmitter such that (Par 0044), during low power excitation, a current in the resonator coil is less than or equal to a current limit, wherein the current limit is based on the field safety threshold (Par 0033, 0087; it is implied that the current flowing in the transmitter resonator coil must operate equal to or under a current limit based on the field safety threshold to prevent damages to the receiver).
In regards to claim 27, Elshaer discloses, in figure 4, the system of claim 26, further comprising: a controller (Fig. 3, 118) operably coupled to at least one of: (i) the at least two transistors or (ii) the at least one variable impedance component (the controller 118 is coupled to 114 ground coil assembly which is one variable impedance component (Par 0028)); and a current sensor (Fig. 2, 138) coupled to the resonator coil (Fig. 2, 124) and configured to provide a signal representative of at least one characteristic of the current in the resonator coil to the controller (Par 0033).
In regards to claim 28, Elshaer discloses, in figure 4, the system of claim 27, wherein the at least one characteristic includes a level, a phase, and/or a frequency of the current in the resonator coil (Par 0064-0066).
In regards to claim 31, Elshaer discloses, in figure 4, a method for low power excitation of a wireless power transmitter (116) configured to transmit high power, the transmitter including an inverter (182) coupled to an input of an impedance network (184) and a transmitter resonator coil (124) coupled to an output of the impedance network (184; Par 0044), the method comprising: adjusting one or more variable impedance components of the impedance network to obtain a minimum attainable impedance (Par 0059), wherein the variable impedance components are configured to operate between the minimum attainable impedance and a maximum attainable impedance (Fig. 8, Par 0059; minimum attainable impedance is 0 ohms and maximum attainable impedance is 200 ohms); adjusting a phase shift angle associated with one or more transistors of the inverter (Par 0048 and 0051); and driving the transmitter such that the transmitter resonator coil generates a magnetic flux density less than or equal to a field safety threshold (Par 0030, 0035; it is implied that magnetic flux generated must operate in a field safety threshold to prevent damages to the receiver).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 24, 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Elshaer et al. (US 2018/0236879 A1) in view of Fahlenkamp et al (US 2019/0115837 A1).
In regards to claim 22, Elshaer disclose the system of claim 21, but does not disclose further comprising a power factor correction (PFC) circuit configured to drive the transmitter at a minimum bus voltage during low power excitation, wherein the PFC circuit is configured to output a bus voltage between the minimum bus voltage and a maximum bus voltage.
However, Fahlenkamp discloses, in figure 2, a power factor correction (PFC) circuit (23 and 20) configured to drive the transmitter (116 as discussed in Elshaer) at a minimum bus voltage during low power excitation (Par 0059), wherein the PFC circuit (23 and 20) is configured to output a bus voltage between the minimum bus voltage and a maximum bus voltage (Par 0034, 0059).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elshaer to incorporate the teachings of Fahlenkamp by including a power factor correction (PFC) circuit configured to drive the transmitter at a minimum bus voltage during low power excitation, wherein the PFC circuit is configured to output a bus voltage between the minimum bus voltage and a maximum bus voltage in order to optimize power consumption during light load operation and reduce power consumption during low power mode, for example during standby mode (Fahlenkamp; Par 0006).
In regards to claim 24, Elshaer disclose the system of claim 23, but does not disclose wherein the PFC circuit is disabled during low power excitation.
However, Fahlenkamp discloses, in figure 2, wherein the PFC circuit (23 and 20) is disabled during low power excitation (Par 0059; in a second possibility, the power factor correction is disabled, and only a LLC burst mode is used).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elshaer to incorporate the teachings of Fahlenkamp by including wherein the PFC circuit is disabled during low power excitation in order to optimize power consumption during light load operation and reduce power consumption during low power mode, for example during standby mode (Fahlenkamp; Par 0006).
In regards to claim 32, Elshaer disclose the method of claim 31, but does not disclose wherein the transmitter includes a power factor correction (PFC) circuit configured to output a bus voltage between a minimum bus voltage and a maximum bus voltage.
However, Fahlenkamp discloses, in figure 2, wherein the transmitter (116 as discussed in Elshaer) includes a power factor correction (PFC) circuit (23, 30) configured to output a bus voltage between a minimum bus voltage and a maximum bus voltage (Par 0034, 0059).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elshaer to incorporate the teachings of Fahlenkamp by including wherein the transmitter includes a power factor correction (PFC) circuit configured to output a bus voltage between a minimum bus voltage and a maximum bus voltage in order to optimize power consumption during light load operation and reduce power consumption during low power mode, for example during standby mode (Fahlenkamp; Par 0006).
In regards to claim 33, Elshaer in view of Fahlenkamp disclose the method of claim 32. Elshaer further discloses, in figure 4, wherein driving the transmitter (116) such that the transmitter resonator coil generates the magnetic flux density less than or equal to the field safety threshold includes driving the transmitter, via the PFC circuit, at the minimum bus voltage (Par 0030, 0035; it is implied that magnetic flux generated must operate in a field safety threshold to prevent damages to the receiver).
In regards to claim 34, Elshaer in view of Fahlenkamp disclose the method of claim 32. Elshaer further discloses, in figure 4, wherein the transmitter (116) further includes a low voltage source (180) coupled to an output of the PFC circuit (23, 20 as taught in Fahlenkamp).
In regards to claim 35, Elshaer in view of Fahlenkamp disclose the method of claim 34. Elshaer further discloses, in figure 4, wherein the low voltage source is one of a variable low voltage source or a fixed low voltage source (180; Par 0044).
In regards to claim 36, Elshaer in view of Fahlenkamp disclose the method of claim 34. Elshaer further discloses, in figure 4, wherein driving the transmitter (116) such that the transmitter resonator coil generates the magnetic flux density less than or equal to the field safety threshold includes driving the transmitter via the low voltage source (Par 0030, 0035; it is implied that magnetic flux generated must operate in a field safety threshold to prevent damages to the receiver).
In regards to claim 37, Elshaer in view of Fahlenkamp disclose the method of claim 36. Fahlenkamp further discloses, in figure 2, driving the transmitter via the low voltage source includes disabling the PFC circuit (23, 20; Par 0059; in a second possibility, the power factor correction is disabled, and only a LLC burst mode is used).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elshaer to incorporate the teachings of Fahlenkamp by including driving the transmitter via the low voltage source includes disabling the PFC circuit in order to optimize power consumption during light load operation and reduce power consumption during low power mode, for example during standby mode (Fahlenkamp; Par 0006).
In regards to claim 38, Elshaer in view of Fahlenkamp disclose the method of claim 36. Elshaer further discloses, in figure 4, wherein driving the transmitter via the low voltage source includes driving the transmitter such that, during low power excitation, a current in the resonator coil is less than or equal to a current limit, wherein the current limit is based on the field safety threshold (Par 0033, 0087; it is implied that the current flowing in the transmitter resonator coil must operate equal to or under a current limit based on the field safety threshold to prevent damages to the receiver).
In regards to claim 39, Elshaer in view of Fahlenkamp disclose the method of claim 38. Elshaer further discloses, in figure 4, wherein the transmitter (116) includes a controller (Fig. 3, 118) operably coupled to at least one of: (i) the one or more transistors of the inverter or (ii) the one or more variable impedance components of the impedance network (the controller 118 is coupled to 114 ground coil assembly which is one variable impedance component (Par 0028)), and a current sensor (Fig. 2; 138) coupled to the resonator coil (Fig. 2; #124; Par 0033).
In regards to claim 40, Elshaer in view of Fahlenkamp disclose the method of claim 39. Elshaer further discloses, in figure 4, further comprising: providing, via the current sensor (Fig. 2, 138), a signal representative of at least one characteristic of the current in the resonator coil (124) to the controller (118; Par 0028), the at least one characteristic including a level, a phase, and/or a frequency of the current in the resonator coil (Par 0064-0066).
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Elshaer et al. (US 2018/0236879 A1). 
In regards to claim 29, Elshaer disclose the claimed invention except for wherein the wireless power transmitter is configured to output power at 50 W or less during low power excitation It would have been obvious to one having ordinary skill in the art at the time the invention was made to output power at 50W or less during low power excitation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elshaer by including wherein the wireless power transmitter is configured to output power at 50 W or less during low power excitation in order to optimize the efficiency of the power transfer (Elshaer; Par 0027).
In regards to claim 30, Elshaer disclose the claimed invention except for wherein the field safety threshold is between 10 µTesla and 15 µTesla. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the field safety threshold between 10 µTesla and 15 µTesla, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elshaer by including wherein the field safety threshold is between 10 µTesla and 15 µTesla in order to optimize the efficiency of the power transfer (Elshaer; Par 0027).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842           
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842